Citation Nr: 0711768	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-22 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for body dysmorphic disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985, with additional Reserve service from December 1986 to 
November 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  The veteran's service medical records show no evidence of 
hearing loss in service.

2.  The record does not contain a current diagnosis of 
hearing loss for VA purposes.

3.  The veteran's body dysmorphic disorder is manifested by 
anxiety resulting from others' perceptions of his acne 
keloidalis, but does not result in occupational and social 
impairment with reduced reliability and productivity due to 
panic attacks that occur more than once a week, difficulty in 
understanding complex commands, impairment of memory other 
than highly learned material, forgetting to complete tasks, 
impaired judgment, and impaired abstract thinking.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for an initial evaluation in excess of 30 
percent disabling for body dysmorphic disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9499-9421 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss, and the 
initial evaluation for body dysmorphic disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in February 2002 
satisfied the duty to notify provisions; additional letters 
were sent in April 2002, November 2002, August 2003, 
September 2005, December 2005, and March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  The veteran's active duty 
service medical records and VA medical treatment records were 
obtained; no pertinent private medical records were 
identified by the veteran.  Multiple attempts were made to 
obtain any available records pertaining to the veteran's 
period of reserve service, but these efforts were 
unsuccessful, and the veteran was notified as to same.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The veteran was also accorded VA examinations with regard to 
the veteran's body dysmorphic disorder.  38 C.F.R. § 3.159(c) 
(4).  An additional VA audiological examination was scheduled 
for the veteran in January 2006, but he failed to report.  
See 38 C.F.R. § 3.655 (2006).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Bilateral Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
during active duty service, or within one year of separation 
from service.  However, although hearing loss is not shown in 
service or within one year of separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In July 2003, a VA audiological evaluation was conducted, 
with puretone thresholds, in decibels, shown as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear, and 76 percent in the left ear.  
However, the VA examiner concluded that the veteran had no 
ratable hearing loss.  The examiner instructed that the 
speech discrimination scores should not be used, both because 
they did not reflect the puretone thresholds, and because the 
veteran had no difficulty understanding the examiner's 
instructions at normal conversational levels in the sound 
booth.

Because the July 2003 VA examination results were 
insufficient for rating purposes, the Board remanded the 
veteran's bilateral hearing loss claim in May 2005 for an 
additional VA examination.  That examination was scheduled 
for January 2006, but the veteran failed to report.  When a 
claimant fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  38 C.F.R. § 
3.655(a) (2006).  Specifically, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim will be rated based on 
the evidence of record.  38 C.F.R. § 3.655(b).

Based on the above, there is no evidence that the veteran has 
a current diagnosis of hearing loss for VA purposes.  As the 
VA examiner noted, the July 2003 VA examination results could 
not be considered reliable for rating purposes because the 
speech discrimination scores were inconsistent with the 
puretone decibel loss results, and inconsistent with the 
veteran's ability to hear clearly during a conversation with 
the VA examiner in the sound booth.  Although the veteran's 
claim was remanded in May 2005 so that an additional VA 
audiological examination could be accomplished, the veteran 
failed to report.  Accordingly, in the absence of proof of a 
present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the evidence does not show a current diagnosis of 
hearing loss for VA purposes, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Body Dysmorphic Disorder

Service connection for body dysmorphic disorder was granted 
by a May 2002 rating decision, and a 10 percent evaluation 
assigned under Diagnostic Code 9499-9421, effective January 
22, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 9421.  By a 
January 2004 rating decision, that initial evaluation was 
increased to 30 percent disabling, also effective January 22, 
2002.  The Board notes that the hyphenated diagnostic code 
used in rating the veteran's disability was intended to show 
that the Schedule does not contain a specific rating code for 
body dysmorphic disorder; instead, it is rated by analogy to 
somaticization disorder under Diagnostic Code 9421.  See 38 
C.F.R. § 4.27 (2006).

To that end, a 30 percent disabling evaluation is warranted 
when it has been shown that there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9421.

The next highest evaluation, meriting a 50 percent rating, is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than once a week panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
such as retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The veteran has been diagnosed with two psychiatric 
disorders, major depressive disorder with alcohol and cocaine 
dependence, and body dysmorphic disorder.  As the VA examiner 
explained in December 2003, the two disorders are independent 
of each other and not related.  Based on the record, the 
examiner noted that the depressive symptoms began before the 
body dysmorphic disorder was identified in April 2003, and 
the major depressive disorder is an independent diagnosis 
that was not related to military service, and not caused by 
the skin condition.  

The Board also notes that from 2001 to 2006 the veteran was 
admitted for inpatient treatment on multiple occasions for 
alcohol and cocaine dependency; of the psychiatric 
evaluations conducted during these inpatient stays, the 
diagnosis was always major depressive disorder.  Thus, 
although during these inpatient stays, and in conjunction 
with ongoing inpatient and outpatient treatment for major 
depressive disorder, the veteran reported suicidal ideations, 
auditory hallucinations, and was assigned Global Assessment 
of Functioning (GAF) scores between 40 and 60, the Board 
cannot consider this symptomatology with regard to the 
veteran's current claim for an increased evaluation because 
it is not shown that it is related to his service-connected 
body dysmorphic disorder.  

To that end, the symptomatology of record which is shown to 
be related to the service-connected body dysmorphic disorder 
does not satisfy the criteria for an evaluation greater than 
30 percent.  The veteran consistently reported that he 
experienced anxiety regarding others' perceptions of his 
scars, and the nylon cap he wears to cover them, which he 
states makes others incorrectly assume he is involved with 
gangs or drugs.  On VA examination in April 2002, the 
examiner noted that this anxiety results in occupational and 
social difficulty.  On VA examination in December 2002, the 
veteran reported feeling awkward in social situations, often 
sitting with his back to the wall so no one could see the 
back of his head; the examiner noted that this constricted 
the veteran's ability to be social with his wife.  However, 
the veteran detailed on multiple occasions the close 
relationships he had with his minister, and with his wife, 
with whom he had been involved for over a decade.  Thus, 
although he experiences some social anxiety, it does not rise 
to the level encapsulated by the 50 percent evaluation 
criteria.

Specifically with regard to occupational impairment, the 
veteran reported on VA examination in December 2002 that he 
quit his job, after being unable to deal with the anxiety of 
people staring at his head and scars.  On VA examination in 
October 2003, he noted that he had again terminated 
employment, but also asserted that he had sought alternative 
work when his previous employment ended, and enlisted the aid 
of the VA vocational rehabilitation services to help him find 
suitable employment.  This clearly shows that while the 
veteran experienced occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, his overall occupational impairment was no more than 
moderate.  

To that end, on all VA examinations discussing the veteran's 
body dysmorphic disorder, the assigned GAF scores have ranged 
between 55 and 60.  A GAF score of 51 to 60 indicates 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning, such as few 
friends, conflicts with peers or coworkers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  This moderate level of symptomatology does not 
result in occupational and social impairment with reduced 
reliability and productivity, and thus, an evaluation greater 
than 30 percent disabling is not warranted.

In this case, the RO granted service connection, and 
ultimately assigned a 30 percent evaluation for body 
dysmorphic disorder as of the date of receipt of the 
veteran's claim, i.e., January 22, 2002.  See 38 C.F.R. § 
3.400 (2006).  However, after review of the evidence, there 
is no medical evidence of record that would support a rating 
in excess of 30 percent for body dysmorphic disorder at any 
time subsequent to January 22, 2002.  Id.; Fenderson v. West, 
12 Vet. App. 119 (1999).

Because the veteran's body dysmorphic disorder symptomatology 
does not reflect occupational and social impairment with 
reduced reliability and productivity due to panic attacks 
that occur more than once a week, difficulty in understanding 
complex commands, impairment of memory other than highly 
learned material, forgetting to complete tasks, impaired 
judgment, and impaired abstract thinking, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 30 percent disabling for 
body dysmorphic disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


